Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 12, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153924(131)(132)                                                                                  Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 153924
  v                                                                 COA: 320773
                                                                    Berrien CC: 13-000303-FC
  JOVON CHARLES DAVIS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motions of defendant-appellant to amend his
  application for leave to appeal and to exceed the page limitation of MCR 7.305(A)(1) are
  GRANTED. The 76-page amended application submitted on August 2, 2016, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 12, 2016
                                                                               Clerk